Citation Nr: 0407506	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1958.  
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied entitlement to service 
connection for a back disorder.  By a decision issued in July 
2002, the Board remanded the claim to the RO to afford the 
veteran a videoconference hearing before the Board.  The 
requested videoconference Board hearing was conducted in 
October 2002 by the undersigned Veterans Law Judge, sitting 
in Washington, D.C., with the veteran sitting in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of his claim.

2.  The evidence as to whether the veteran's low back strain 
injury in service is etiologically related to his current 
back disorder is in equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, 
osteoarthritis of the lumbosacral spine is a residual of the 
inservice low back strain.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a current back disorder as 
the result of an injury in service.

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).  The VCAA does not 
require VA to open a previously-denied claim unless new and 
material evidence has been presented.

In this case, the Board's decision that reasonable doubt as 
to the etiology of the veteran's current back disorder must 
be decided in the veteran's favor is fully favorable to the 
veteran, and further discussion of the application of the 
VCAA to this claim is not required. 

Applicable law and regulations

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Factual background

The veteran's service induction examination, conducted in 
July 1954, discloses no abnormality of the spine or other 
musculoskeletal system.  The service clinical records reflect 
that, in March 1958, the veteran complained of low back 
strain following washing a car two days earlier.  The veteran 
had severe limitation of movement.  The impression was 
probable lumbosacral strain.  Radiologic examination of the 
lumbosacral spine was conducted in early April 1958.  The 
anterior views were described as negative.  There was a 
minimal amount of spondylolisthesis of S1 on L5.  Service 
separation examination conducted in July 1958 is devoid of 
notation of any abnormality of the spine or any history of 
injury to the spine.

The veteran's claim for service connection for a back injury 
was received in July 1999.  The veteran contended that he had 
injured his back in service in 1957.  

A private respiratory care examination report dated in 
September 1998 reflects that the veteran provided a history 
of a chest injury in 1967 and an injury to the head and 
shoulders as the result of a fall in 1989.  Additional 
clinical records reflect that the veteran slipped and hit his 
head in 1989 when getting out of the truck he was driving.  
The private clinical records are otherwise devoid of any 
entry related to the veteran's back or spine.

A private x-ray report dated in February 1997 reflects a 
small paracentral disc herniation at L5-S1 and a posterior 
marginal osteophyte encroaching on the neural foramina.  

By a statement received in January 2001, the veteran's wife 
stated that the veteran had written to her in the summer of 
1957, prior to their marriage, and that letter indicated he 
had injured his lower back moving some furniture up some 
stairs.  In April 1963, after several years of being out of 
contact with the veteran, she noticed that he would 
occasionally say that his back was hurting.  In 1965, he 
required chiropractic treatment.  The veteran's spouse stated 
that he was treated in Dallas, Texas, but she did not recall 
the chiropractor's name.  The veteran was also treated by Dr. 
R.H., Sr., a chiropractor, in the mid-1970s.

The veteran authorized release of information from Dr. R.H., 
who responded that records for the veteran could not be 
found.

A January 2001 private magnetic resonance imaging examination 
of the lumbar spine reflects degenerative disc disease with 
disc bulges, L4-L5 and L5-S1, and mild facet arthropathy.

At his videoconference hearing before the Board, the veteran 
testified that his military occupational specialty was a 
personnel specialist.  That duty required little lifting, but 
he hurt his back when assigned to a detail carrying bedding 
to the second floor of a barracks.  The veteran stated that, 
when he injured his back, he sought treatment immediately 
because it was very painful and his legs had tingling.  He 
stated that this symptom has persisted since service to the 
present.  He had some difficulty walking while in military 
service.  He stated that he asked the physician who conducted 
his service separation examination to document his in-service 
back injury, and he was unaware that the notation had not 
been added.  The veteran stated that the chiropractor who 
treated him in Dallas indicated that he had a twisted 
vertebrae at the lower end of his spine.  The veteran also 
testified that he was a truck driver following his service, 
in part, because his obvious back problems meant that he was 
turned down from some other jobs.  When questioned about 
whether employment examinations might be available, the 
veteran indicated that he could not now recall, some 30 years 
later, the names of employers who rejected him when his back 
problems were noted.  The veteran was unable to recall the 
names of any treating chiropractors other than Dr. R.H.

In July 2003, a VA reviewer responded that it was "difficult 
to say" whether an injury sustained 50 years ago could be 
responsible for the veteran's current back disorder.  The 
reviewer noted that the veteran contended that he had had 
back pain since that injury, so it was "possible" that the 
in-service injury caused the current problem.  The examiner 
concluded, however, that it was "virtually impossible" to 
determine to any degree of certainty whether or not the 
veteran's current condition was related to the back strain he 
suffered in service.

After this clinical opinion was provided to the veteran, a 
private physician selected by the veteran's representative 
reviewed the record.  This physician provided a January 2004 
opinion that the veteran's in-service spine injury injured 
his ligaments and/or fractured the pars interarticularis, 
causing abnormal motion at L5-S1 levels which destabilized 
the veteran's spine, resulting in the current multilevel 
degenerative osteoarthritis.

This physician noted that his opinion included consideration 
of medical literature which supports an association between 
spine injuries early in life and later development of 
osteoarthritis, as well as the veteran's statements at his 
videoconference hearing that he required medication and 
treatment for his spine injury in service and chronically, 
although intermittently, following service.  The physician 
also indicated that he had considered the statement submitted 
by the veteran's wife.  The physician concluded that the 
veteran's current back disorder was consistent with the 
description of the in-service injury and later clinical 
findings.

Analysis

The clinical evidence in this case is quite brief.  The 
veteran's service clinical records include one entry which 
reflects that the veteran complained of back pain.  
Radiologic examination was conducted on one occasion.  The 
service clinical notes indicate that the veteran injured his 
back while washing a car, although the veteran has testified 
that he injured his back while moving furniture.  The veteran 
stated that he might have complained of back pain a second 
time in service, but he reiterated his belief that the 
initial injury to his back occurred while he was lifting 
furniture.

There is no clinical evidence during the period following the 
veteran's separation from service in 1958 until the 1990s.  
While treatment records in the 1990's confirm that the 
veteran has a current low back disorder, those records are 
devoid of evidence relating the diagnosed back disorder to 
any incident of the veteran's service.

The veteran has indicated that he was treated for back 
problems during this time, but he cannot remember the names 
of those practitioners who treated him proximate to service, 
and the practitioner identified by the veteran who was 
located was unable to locate any records for the veteran.

The only evidence pertinent to this period of time is the 
statements of the veteran and the written statement submitted 
by the veteran's wife.

The VA physician who provided the July 2003 clinical opinion 
indicated that it was virtually impossible to determine with 
any degree of certainty whether the veteran's current low 
back disorder was related to an injury which was incurred in 
service prior to 1960.  The private physician indicated that 
the current back disorder was consistent with the residuals 
of the type of injury described in service, and concluded 
that the in-service injury was the etiology of the veteran's 
current back disorder.

The July 2003 clinical opinion is rather vague as to the 
likelihood of a relationship between an in-service back 
injury and the veteran's current disorder, but the July 2003 
opinion indicates that it is certainly possible that the 
current back disorder is related to the in-service injury.  
The other physician indicates that there is an etiologic 
link, but explains that there is little evidence other than 
the testimony of the veteran and the statement of the 
veteran's wife.

On balance, the Board concludes that the evidence is 
essentially in equipoise, as the July 2003 clinical opinion 
is slightly unfavorable to the veteran, in that the examiner 
concluded that the possibility of the relationship asserted 
by the veteran could not be ruled out, but estimation of the 
likelihood of that relationship appeared to pose difficulty.  
The January 2004 opinion is favorable to the veteran, but is 
only weakly persuasive, in view of the scant amount of 
evidence available to support the opinion.

When evidence is in equipoise, the laws governing veterans' 
benefits require that reasonable doubt be resolved in a 
veteran's favor.  38 U.S.C.A. § 5107(b).  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that it is at least as likely as not that the veteran's 
current osteoarthritis of the lumbosacral spine is the result 
of an injury incurred in service.  On this basis, an award of 
service connection for osteoarthritis of the lumbosacral 
spine is warranted.


ORDER

The appeal for service connection for osteoarthritis of the 
lumbosacral spine is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



